DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 02/08/2022.  Claims 1 and 13-14 have been amended, and claims 2, 11, and 20 have been cancelled.  Claims 1, 3-10, and 12-19 are currently pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-19 are rejected are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites (additional limitations crossed out):
A method for displaying a commodity advertisement, comprising: 
obtaining object attribute information of one or more target objects of a display terminal who view a commodity advertisement, the object attribute information comprising at least gender information of each target object and target object quantity information corresponding to each gender; 
determining a first target object according to the obtained object attribute information, and selecting, from a first category of commodity advertisements, a first 
obtaining distance information between at least one target object and a preset target during the display terminal displaying the first advertisement, and determining, according to the distance information, whether to select a second advertisement from a second category of commodity advertisements to display on the display terminal, wherein the first advertisement and the second advertisement are advertisements of a same commodity,
wherein the second advertisement provides other information about the same commodity in addition to content information contained in the first advertisement, and
the first advertisement is a static advertisement, and the second advertisement is a dynamic advertisement.
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by humans performing advertising activities but for the recitation of generic computer components. That is, other than reciting the steps as being performed by an “advertising advertisement display device” (Claims 13 and 14), and a “non-transitory computer-readable storage medium” (Claim 19), nothing in the claims precludes the steps as being described as an advertising activity performed by humans (Claim 1 recites no computing elements whatsoever).   For example, but for the “advertising advertisement display device” and “non-transitory computer-readable storage medium” language, the steps describe an advertising activity of analyzing determined demographic information of viewers of a first ad in order to determine to display a second ad.  If a claim limitation, under its broadest reasonable interpretation, covers performance of an advertising activity but for the recitation of generic 
The judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements of an “advertising advertisement display device” (Claims 13 and 14), and a “non-transitory computer-readable storage medium” (Claim 19) to perform the steps.  The additional elements are recited at a high level of generality (see at least Para. [0114]) such that the claims amount to no more than mere instructions to apply the exception using generic computing components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore still directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “advertising advertisement display device” (Claims 13 and 14), and a “non-transitory computer-readable storage medium” (Claim 19) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claims are not found to be patent eligible.
Claims 3-10, and 12 are dependent on claim 1, and include all the limitations of claim 1.  Claims 15-18 are dependent on claim 14, and include all the limitations of claim 14.    Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely serve to further narrow the judicial exception.  Claim 15 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, and 10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US 2015/0026708) in view of Stearns (US 2007/0089134). 
Regarding claim 1, Ahmed discloses a method for displaying a commodity advertisement, comprising:
Obtaining object attribution information of one or more target objects of a display terminal who view a commodity advertisement, the object attribution information comprising at least gender information of each target object and target object quantity information corresponding to each gender. 
Ahmed also discloses determining a first target object according to the obtained object attribute information, and selecting, from a first category of commodity advertisements, a first advertisement for the first target object to display the first advertisement on the display terminal.  Ahmed discloses a system wherein a male may be shown a particular ad, while a female may be shown an entirely different ad (Para. [0097]).
Ahmed also discloses obtaining distance information between at least one target object and a preset target during the display terminal displaying the first advertisement , and determining, according to the distance information, whether to select a second advertisement from a second category of commodity advertisements to display on the display terminal.  Ahmed discloses a system that detects shifts in proximity during the display of a first advertisement (Para. [0158], Claim 24).
Ahmed does not explicitly disclose:
 wherein the first advertisement and the second advertisement are advertisements of a same commodity, 
wherein the second advertisement provides other information about the same commodity in addition to content information contained in the first advertisement.  
Stearns teaches a system wherein users may request additional advertising data (i.e. second ad) relating to an advertisement (i.e. first ad) (see at least Para. [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ahmed to provide additional advertising data relating to an ad as taught by Stearns since both Ahmed and Stearns are in the same field of endeavor (i.e. providing of ads), and all of the claimed elements were known in the prior art and one 
Ahmed also does not explicitly disclose the first advertisement is a static advertisement, and the second advertisement is a dynamic advertisement.  Stearns teaches a system that presents advertising media that includes static images and video (i.e. dynamic ad) (Para. [0026]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ahmed to provide additional advertising data relating to an ad as taught by Stearns since both Ahmed and Stearns are in the same field of endeavor (i.e. providing of ads), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 3, Ahmed discloses The method according to claim 1, wherein the determining, according to the distance information, whether to select the second advertisement from the second category of commodity advertisements to display on the display terminal comprises: 
selecting the second advertisement from the second category of commodity advertisements to display on the display terminal, in response to the distance information meeting a preset distance threshold requirement; and
 selecting, from the second category of commodity advertisements, another advertisement different from the second advertisement to display on the display terminal, in response to the distance information not meeting the preset distance threshold requirement.
Ahmed discloses the selection of a second advertisement based on viewer reactions to a first advertisement that includes shift in proximity (i.e. meeting or not meeting a threshold requirement), as well as the elimination of potential candidate ads based on the reactions (i.e. ad different from second ad based on negative reaction) (Para. [0158], [0160], Claim 24)
Regarding claim 5, Ahmed does not explicitly disclose the method according to claim 1, wherein in a case where it is determined to select the second advertisement from the second category of commodity advertisements to display on the display terminal, the method further comprises: 
determining whether there is a touch operation on a display interface of the display terminal during the display terminal displaying the second advertisement, and 
selecting a third advertisement from a third category of commodity advertisements to display on the display terminal, in response to the touch operation, wherein the first advertisement, the second advertisement, and the third advertisement are advertisements of the same commodity.
Stearns teaches a system wherein users may request additional advertising data (i.e. third ad) relating to an advertisement (i.e. second ad) via a touch screen (see at least Paras. [0002] and [0013]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ahmed to provide additional advertising data relating to an ad based on touch screen interaction as taught by Stearns since both Ahmed and Stearns are in the same field of endeavor (i.e. providing of ads), 
Regarding claim 6, Ahmed does not explicitly disclose the method according to claim 5, wherein the third advertisement comprises at least one selected from a group consisting of position information of the commodity, evaluation information of the commodity, and a purchase link of the commodity.  Stearns teaches a system that provides coupons or tickets related to an advertised product or service (Para. [0043]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ahmed to provide coupons or tickets relating to an ad as taught by Stearns since both Ahmed and Stearns are in the same field of endeavor (i.e. providing of ads), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 7, Ahmed discloses the method according to claim 5, further comprising: selecting, from the second category of commodity advertisements, another advertisement different from the second advertisement to display on the display terminal, in response to no touch operation
Regarding claim 8, Ahmed discloses The method according to claim 1, wherein the gender information comprises male and female, and the determining the first target object according to the obtained object attribute information comprises: 
determining a target object of the one or more target objects whose gender information is male as the first target object, in a case where a number of the target object of the one or more target objects whose gender information is male is greater than a number of a target object of the one or more target objects whose gender information is female; 
determining the target object of the one or more target objects whose gender information is female as the first target object, in a case where the number of the target object of the one or more target objects whose gender information is male is less than number of the target object of the one or more target objects whose gender information is female; and 
determining the target object of the one or more display objects whose gender information is male or the target object of the one or more target objects whose gender information is female as the first target object, in a case where the number of the target object of the one or more target objects whose gender information is male is equal to the number of the target object of the one or more target objects whose gender information is female. 
Ahmed discloses a system wherein a male may be shown a particular ad, while a female may be shown an entirely different ad, and groups may be shown ads that best fit the demographic of the room (Para. [0097])..
Regarding claim 10, Ahmed discloses the method according to claim 3, wherein the present distance threshold requirement is that a distance between the at least one target object and the preset target is less than a preset distance threshold.  Ahmed discloses the selection of a second advertisement based on viewer reactions to a first advertisement that includes shift in proximity (i.e. meeting or not meeting a threshold requirement) (Para. [0158], Claim 24)
Regarding claim 12, Ahmed discloses the method according to claim 1, further comprising: playing audio content of the second advertisement during the display terminal displaying the second advertisement.  See at least Para. [0091]
Claims 13 and 14 feature limitations similar to those of claim 1, and are therefore rejected using the same rationale.
Regarding claim 15, Ahmed discloses The commodity advertisement display device according to claim 14, further comprising a camera, wherein the camera is configured to obtain an image of the one or more target objects of the display terminal who view the commodity advertisement, and transmit the image to the processor.  See at least Para. [0211]
Regarding claim 16, Ahmed discloses the commodity advertisement display device according to claim 14, wherein the display terminal comprises a display panel, wherein the display panel is configured to display the first advertisement and the second advertisement.  See at least Para. [0208]
Regarding claim 17, Ahmed discloses the commodity advertisement display device according to claim 16, wherein the display panel is further configured to detect a touch operation performed on the display panel and provide a touch operation detection result to the one or more processors.  
Regarding claim 18, Ahmed discloses the commodity advertisement display device according to claim 14, further comprising a speaker, wherein the speaker is configured to play audio content of the second advertisement.  Stearns teaches a system that includes speakers for displaying audio data (Para. [0033]).  See Para. [0031]
Claim 19 features limitations similar to claim 1, and is therefore rejected using the same rationale.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Stearns, and in further view of Shand (US 2003/0126013)
Regarding claim 4, Ahmed discloses The method according to claim 1, wherein the determining, according to the distance information, whether to select the second advertisement from the second category of commodity advertisements to display on the display terminal comprises: 
selecting the second advertisement from the second category of commodity advertisements to display on the display terminal, in response to the distance information meeting a preset distance threshold requirement.  Ahmed discloses the selection of a second advertisement based on viewer reactions to a first advertisement that includes shift in proximity (i.e. meeting or not meeting a threshold requirement) (Para. [0158], Claim 24). 
Ahmed and Stearns do not explicitly disclose reobtaining object attribute information of one or more target objects of the display terminal who view the commodity advertisement, in response to the distance information not meeting the preset distance threshold requirement.  Shand teaches a system that dynamically updates the attributes of 
Regarding claim 9, Ahmed does not explicitly disclose the method according to claim 1, wherein the selecting, from the first category of commodity advertisements, the first advertisement for the first ranking a plurality of different first advertisements, and sequentially displaying the plurality of different first advertisements.  Shand discloses the selection of multiple advertisements for a demographic, and prioritizing them in a hierarchy of presentation (Para. [0053]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ahmed and Stearns to prioritize the presentation of ads as taught by Shand since Ahmed, Stearns, and Shand are in the same field of endeavor (i.e. providing of ads), and all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Response to Arguments
Applicant's arguments regarding claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims are directed to a specific implementation of a solution in a problem in the software arts.  The Examiner respectfully disagrees.  The Applicant has merely made a conclusory statement regarding providing a solution in the software arts without providing what the alleged solution or problem are.
Applicant argues that the claims “improve the pertinence of the display content and enhance the display effect” and therefore amount to significantly more than the abstract idea.  The Examiner respectfully disagrees.  Even if the claims provided the alleged improvements, said improvements are not technical in nature.  If anything, the improvement of the pertinence (i.e. relevance) of content is merely an improvement to a business method.
Based on at least the above, the 101 rejection is maintained.
Applicant's arguments regarding claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that Sterns does not disclose “the second advertisement provides other information about the same commodity in addition to content information contained in the first advertisement.”  The Examiner respectfully disagrees.  The Examiner first points to paragraph [0008] which states, in part, “The advertising data accessed by the user may be single media and/or multimedia advertising ( e.g. text, video, audio, pictures, graphics, sound, etc.) that promotes products and services.” The Examiner further points to paragraph [0043] which states, in part, “When one of the rotating advertisement attracts the interest of a Kiosk customer, a simple click on the touch screen will direct the customer to additional information for that advertiser to purchase the product or service being promoted” and “The user may receive coupons, tickets or the like relating to such advertised products and services with the ability to purchase the products and services at the kiosk.”.  For example, if a user is presented with an ad for a particular product (the identification of “Product A” being the first content information), the user may then be presented with a coupon (i.e. second ad with additional content information) for that same particular product.  In short, by presenting a coupon related to a particular product, the coupon provides content information from the first ad (ex. coupon for 50% off [i.e. other 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Astra: The girl detection billboard” by adsoftheworldvideos, available on April 29, 2015 at https://www.youtube.com/watch?v=PZKgAuk6kLM
“Interactive Facial Recognition Digital OOH Billboard Campaign for GM” by Posterscope Worldwide, available on September 23, 2016 at https://www.youtube.com/watch?v=Kj7Dm_i-OoM
Ramer (US 2011/0258049); Para. [1974] discloses a billboard advertising for a car providing a proximate user with a special offer or discount via augmented reality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681                                                                                                                                                                                                        
                                                                                                                                                                                                       /SAM REFAI/Primary Examiner, Art Unit 3681